Citation Nr: 0738133	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for PTSD, 
assigning a 30 percent rating effective August 10, 2000.  The 
claims file was subsequently transferred to the RO in Newark, 
New Jersey.  In October 2002, the RO granted entitlement to 
an increased evaluation of 50 percent for PTSD effective 
August 10, 2000.  The veteran has indicated that he is not 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In December 
2003, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The Board originally denied entitlement to an evaluation in 
excess of 50 percent for PTSD in July 2004.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), which granted a Joint Motion for 
Remand in April 2005.  The Joint Motion noted that the Board 
focused on the absence of symptomatology to deny entitlement 
to a 70 percent rating for PTSD; that the Board did not 
discuss why it accepted a VA physician's characterization of 
PTSD as moderate with a Global Assessment of Functioning 
(GAF) score of 45; and that the Board should state whether 
the veteran had occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to his PTSD 
symptoms that would warrant a 70 percent rating.

In November 2005, the Board issued another decision denying 
entitlement to an evaluation in excess of 50 percent for 
PTSD, citing the reasons for the Court's remand.  The veteran 
again appealed this decision to the Court; and another Joint 
Motion for Remand was granted in June 2006.  The Remand noted 
that the Board restricted its analysis to a discussion of 
diagnostic criteria and specific symptomatology the veteran 
failed to display; the Board did not provide adequate 
discussion of the significance of the veteran's GAF score, 
particularly the GAF score of 45; and to the extent the Board 
found the veteran's symptoms inconsistent with a GAF score of 
45, the Board should remand for clarification.  The Board did 
so in April 2007.  The requested development has been 
accomplished.  Therefore, the case is properly before the 
Board.


FINDINGS OF FACT

The medical evidence shows that the veteran's PTSD symptoms 
are moderately severe and include mild to moderate depression 
and anxiety, sporadic panic attacks, difficulty in 
maintaining and establishing effective relationships, blunted 
affect, an irrational fear of being institutionalized, poor 
concentration, isolative behavior, some impairment in memory, 
and a GAF score range of 45 to 65.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002. The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.

After the RO granted service connection for PTSD in a July 
2002 rating decision and assigned an initial increased rating 
of 50 percent in October 2002, the veteran filed a notice of 
disagreement with the assigned rating in January 2003.  While 
the veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute. Id.  

Further, the case was appealed to the Court and remanded for 
the purpose of readjudication of the issue of the degree of 
disability, with the veteran's lawyer-representative 
providing legal argument for an increased rating.  
Accordingly, there is no prejudice to the veteran with 
respect to any deficiency in that aspect of the notice 
requirement.  

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
severity of his PTSD, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in July 2002 
assigning a 30 percent rating effective August 10, 2000.  In 
October 2002, the RO assigned an initial increased rating of 
50 percent for PTSD effective August 10, 2000.  The veteran 
appeals this action.  He testified that he has problems 
sleeping and has no social life and that he lives in a 
basement feeling secure there.  He thus asserts entitlement 
to a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders. See 38 C.F.R. § 
4.130, DC 9411 (2007).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
are "not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating." See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment. Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV).  A GAF score range of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV, pp. 46-47.

VA medical records dated from March 1999 to August 1999 show 
a GAF score range of 60 to 65.  The veteran was reported to 
have no delusions, serious anxiety problems, depression, or 
suicidal thoughts.

VA psychiatric medical records dated from February 2001 to 
June 2002 show mild to moderate depression and anxiety with 
no suicidal ideas.  Insight and judgment were normal.  The 
GAF score was 55.  It was noted that the veteran worked part-
time driving a truck and also that he tended to "downplay" 
his symptoms because of an irrational fear of being 
institutionalized.  A May 2001 VA medical record notes that 
the veteran slept in his basement, which was creating a rift 
between him and his wife.  A March 2002 letter from a VA 
social worker shows the veteran's PTSD symptoms included 
restricted range of affect, anxiety, a sense of foreshortened 
future, poor concentration, poor interpersonal relationships, 
and depression causing a negative effect both socially and 
occupationally.  

A September 2002 VA examination report shows the veteran was 
casually dressed.  He was cooperative; his mood was neutral; 
and his affect was appropriate.  His speech was normal and 
there were no perceptual problems.  Thought processes and 
content were normal; there were no suicidal or homicidal 
ideation; and he was oriented to person, place, and time.  
His memory was 1 out of 3 and he was able to do serial 7's.  
His insight, judgment, and impulse control was fair.  He 
reportedly spent most of his time working as a truck driver.  
In his free time, he stayed in the basement.  He had a few 
associations among the fellow truckers but no close friends.  
He was found able to work but was isolative; it was noted 
that he was separated from his wife.  His GAF score was 45.  
He reportedly had moderate symptoms and was quite isolative.

A June 2007 VA examination report shows the veteran reported 
depression with diminished interest, poor energy, poor 
concentration, and sporadic panic attacks, which he had been 
having for many years and were moderately severe in nature.  
He spent his time mostly alone and appeared to have very few 
contacts.  On mental status examination, he was dressed 
causally and was cooperative.  His mood was depressed and his 
affect was blunted.  His speech was normal and there were no 
perceptual problems.  His thought process and content were 
normal and there was no suicidal or homicidal ideation.  He 
was oriented to person, place, and time and his insight, 
judgment, and impulse control were fair.  He was working 
full-time and he spent most of his free time at home.  He did 
not seem to go out or do anything much.  He had a lady friend 
he talked to from time to time and was able to take care of 
his activities of daily living.  His GAF score was 45. He had 
moderately severe symptoms and was isolative.  The examiner 
noted that the veteran was given a GAF score of 45 because of 
the moderately severe nature of his symptoms.

The veteran's PTSD symptoms were found to be moderately 
severe and include mild to moderate depression and anxiety, 
sporadic panic attacks, difficulty in maintaining and 
establishing effective relationships, blunted affect, an 
irrational fear of being institutionalized, poor 
concentration, isolative behavior, some impairment in memory, 
and a GAF score range of 45 to 65.  These findings were shown 
even taking into account that the veteran tended to downplay 
his symptoms.  

On the whole, the evidence does not more nearly approximate 
the criteria for a 70 percent rating.  The only PTSD symptom 
that meets the criteria for a 70 percent rating is 
depression.  The veteran does not meet any of the other 
criteria for a 70 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Although symptoms recited in the 
criteria are not an exhaustive list, as the veteran does not 
meet the majority of examples, including suicidal ideation, 
obsessional rituals, illogical speech, near continuous panic, 
impulse control, spatial disorientation, and neglect of 
personal appearance and hygiene, the demonstrated 
manifestations more nearly approximate the 50 percent rating 
than the 70 percent rating.  

The veteran's GAF score range of 45 to 65 is rather broad.  
The most recent GAF score of 45 is significantly low and the 
DSM-IV shows that a GAF score of 45 includes some of the 
criteria for a 70 percent rating including suicidal ideation 
and severe obsessional rituals.  The June 2007 VA examiner 
found, however, that the reason for the veteran's GAF score 
of 45 was his isolative behavior and his moderately severe 
symptoms, rather than any evidence of suicidal ideation or 
severe obsessional rituals.  Also, the GAF score is one of 
many criteria used for rating the severity of a mental health 
disability and does not always fit neatly into the rating 
criteria under 38 C.F.R. § 4.130.  Additionally, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  The veteran's GAF scores, in and of itself, do not 
support a 70 percent evaluation.  And the GAF score of 45 is 
inconsistent with the manifestations noted by the examiners.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's PTSD warranted a rating higher than 50 percent. 
Therefore, "staged ratings" are inappropriate in this case.

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation. 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence does not show frequent hospitalization or marked 
interference with employment due to PTSD.  The veteran 
reportedly was working full-time at the time of the June 2007 
examination, and previously had been shown to be working at 
least part-time.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


